ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Hensel Phelps Kiewit Joint Venture          )      ASBCA No. 60334
                                            )
Under Contract No. W912DR-13-C-0005         )

APPEARANCES FOR THE APPELLANT:                     Todd R. Metz, Esq.
                                                   Brian R. Dugdale, Esq.
                                                    Varela, Lee, Metz & Guarino, LLP
                                                    Tysons Comer, VA

                                                   R. Miles Stanislaw, Esq.
                                                    Watt, Tieder, Hoffar & Fitzgerald, LLP
                                                    Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Scott C. Seufert, Esq.
                                                   David B. Jerger, Esq.
                                                    Assistant District Counsel
                                                    U.S. Army Engineer District, Baltimore

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 10 July 2017



                                                DAVID D' ALESSANDRIS
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
I
          I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 60334, Appeal of Hensel Phelps
    Kiewit Joint Venture, rendered in conformance with the Board's Charter.

          Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals




                                                 2